DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 3/15/2022, with respect to the Terminal Disclaimer placing the application into condition for allowance have been fully considered and are persuasive.  The rejection of 12/20/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose the same device input elements are used for volume control and navigation command and therefore does not disclose “by automatically transitioning the controlling device from a volume command transmitting operational mode in which the controlling device will transmit a volume command in response to a user 10activation of a second input element to a navigational command transmitting operational mode whereupon the controlling device is adapted to receive a second user input via the second input element for causing the controlling device to transmit, via use of the transmitting device, a navigation command” as presented in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687